Opinion filed January 19, 2018




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-17-00293-CV
                                             ___________

                    JOHN D. NORRIS, Appellant
                              V.
            WARREN POWER & MACHINERY, INC., Appellee

                         On Appeal from the County Court at Law
                                 Midland County, Texas
                             Trial Court Cause No. CC19717

                           MEMORANDUM OPINION
        John D. Norris, the appellant in this cause, has filed in this court a motion to
dismiss this appeal. Norris states in his motion, “This case has been settled. The
appeal is no longer necessary.” In accordance with Norris’s request, we dismiss this
appeal. See TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


January 19, 2018                                                            PER CURIAM
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.